Exhibit 10.2
 
 
CORPORATE PROMISSORY NOTE




U.S. $200,000
Principal Amount



FOR VALUE RECEIVED, International Star, Inc., a Nevada corporation (“Maker”),
promises to pay to the order of Kilpatrick’s Rose-Neath Funeral Homes,
Crematorium and Cemeteries, Inc. of Shreveport, Louisiana, or assigns
(“Promisee”), the sum of Two Hundred Thousand U.S. Dollars ($200,000) (or such
lesser amount as shall equal the aggregate unpaid principal amount of the Loans
made by Promisee to Maker under the Agreement, as defined below) together with
simple interest thereon at the rate of ten percent (10%) per annum as provided
in the Agreement.


This Corporate Promissory Note (the “Note”) evidences the obligation of the
undersigned to repay all Loans advanced by Promisee from time to time under that
certain Corporate Loan Agreement between Maker and Promisee, dated the date
hereof (as amended, supplemented, restated or otherwise modified from time to
time, the “Agreement”), which is incorporated herein and made a part hereof by
reference.  Terms used but not defined in this Note have the respective meanings
assigned to them in the Agreement.  In the event of any conflict between the
terms of this Note and the terms of the Agreement, the terms of the Agreement
shall prevail.
 
The aggregate unpaid principal amount of the Loans is due in full, together with
any accrued and unpaid interest thereon, 120 days after the date hereof (the
“Maturity Date”).  If such principal amount is not paid in full within five (5)
days after the Maturity Date, the rate of simple interest on any unpaid
principal amount shall increase to eighteen percent (18%) per annum, effective
as of the Maturity Date, and such interest shall continue to accrue thereafter
for any unpaid principal amount until such principal is paid in full.


Payment for the principal and accrued interest pursuant to this Note shall be
made by Maker, at Maker’s election, in cash or shares of common stock of Maker
(“Common Stock”) or any combination of cash and Common Stock, pursuant to the
terms of the Agreement.


All payments shall be first applied to interest and the balance to
principal.  This Note may be prepaid at any time, in whole or in part, without
penalty.  This Note and any payments called for hereunder shall be made to
Promisee at its offices in Louisiana or to such address as may from time to time
be designated in writing by Promisee or any holder hereof.


Maker agrees to remain fully bound hereunder until this Note shall be fully paid
and to waive demand, presentment and protest and all notices hereto, and further
agrees to remain bound, notwithstanding any extension, renewal, modification,
waiver, or other indulgence by any holder.  No modification or waiver by any
holder hereof shall be binding unless agreed to in writing by Maker and
Promisee.


This Note shall be construed, governed, and enforced in accordance with the laws
of the State of Louisiana.  In the event this Note shall be in default and
placed with an attorney for collection, Maker agrees to pay all reasonable
attorney fees and costs of collection.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
The undersigned hereby executes this Note on behalf of the Maker as principal
and not as surety.


Dated this 1st day of December, 2008.




MAKER:


INTERNATIONAL STAR, INC.






By:   /s/ Sterling M. Redfern                                 
      Sterling M. Redfern, President






Witnessed by: /s/ Jacqulyn B. Wine                        





 
 
 
 
2

--------------------------------------------------------------------------------